Citation Nr: 1814867	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-19 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected dry eye syndrome with pterygium, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than December 16, 2015 for the award of an initial 30 percent rating for the service-connected scarring related to an eye condition.

3.  Entitlement to an effective date earlier than December 16, 2015 for the award of special monthly compensation (SMC) based on housebound criteria.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, continued a noncompensable disability rating for dry eye syndrome.  The Veteran appealed this rating action and the RO's determination therein to the Board.   This appeal ensured.  

The increased rating issue on appeal was most recently before the Board in December 2016.  At that time, the Board remanded this issue to the RO for additional development.  The requested development has been accomplished and this matter has returned to the Board for further appellate consideration.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

By a February 2016 rating decision, service connection was established for pterygium of both eyes.  The RO assigned an increased 20 percent disability rating for the Veteran's service-connected eye disabilities, now characterized as dry eye syndrome with pterygium, effective May 18, 2008, under Diagnostic Code 6099-6025.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an effective date earlier than December 16, 2015 for the grant of service connection for scarring related to dry eye syndrome with pterygium and for the grant of SMC based on housebound criteria are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June and December 2017 written arguments to VA, prior to the issuance of a decision in the appeal, the Veteran withdrew his appellate claim of entitlement to an increased disability rating in excess of 20 percent for dry eye syndrome with pterygium.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased disability rating in excess of 20 percent for dry eye syndrome with pterygium have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  In a June 2017 submission, the Veteran withdrew from his motion for reconsideration the issue of entitlement to an increased evaluation for service-connected dry eye syndrome with pterygium.  The Veteran also withdrew his appeal in connection with this claim, noting that he "continue[d] to accept the previous 20% rating . . . as a fair resolution of benefits" when considered with the 30% that was assigned for the newly service-connected scarring associated with the dry eye syndrome with pterygium.  In that submission and a December 2017 submission, the Veteran noted that the effective date of the award of service connection for such scarring and the associated SMC was the only remaining issue left for resolution.  These issues are remanded herein for issuance of a statement of the case.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal of the claim of entitlement to an increased disability rating in excess of 20 percent for dry eye syndrome with pterygium is dismissed.


REMAND

Regarding the earlier effective date claims on appeal, a remand is required for issuance of a SOC.  In a May 2017 rating decision, the RO granted service connection for scarring related to an eye condition; an initial 30 percent disability rating was assigned, effective December 16, 2015--the date of a VA examination report containing a medical opinion that linked the scarring to the service-connected eye condition.  The RO also granted SMC, effective December 16, 2015.  In correspondence from the Veteran, received by the Board in in June 2017 and December 2017, he disagreed with the RO's assignment of an effective date of December 16, 2015.  The Board finds the Veteran's correspondence to be an NOD regarding the effective dates of December 16, 2015 assigned in the May 2017 rating decision.  No action has yet been taken regarding this NOD.  Thus, the RO is directed to reexamine the Veteran's earlier effective date claim and take appropriate action, to include issuance of a SOC.  See 38 C.F.R. § 19.26 (2017); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Send the Veteran an SOC concerning his claims for earlier effective dates.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2017).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


